       Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

JULIE A. SMITH,                               )
                                              )
        Plaintiff/Counterclaim Defendant,     )
                                              )    Case No. 2:18-cv-02340-CM-KGS
v.                                            )
                                              )
KANSAS PUBLIC EMPLOYEES                       )
RETIREMENT SYSTEM,                            )
                                              )
        Defendant/Counterclaim Plaintiff.     )

                                 NOTICE OF SUBPOENAS

        Pursuant to Fed. R. Civ. P. 45(a)(4), Defendant Kansas Public Employees Retirement

System hereby provides notice of its intent to issue and serve the attached subpoenas on Richard

M. Oakley, DDS and Oakley Oral Surgery.

                                            Respectfully submitted,

                                            LATHROP GAGE LLP

                                            By: /s/ Tammy M. Somogye
                                                Thomas V. Murray – KS Bar No. 7591
                                                Tammy M. Somogye – KS Bar No. 18210
                                                10851 Mastin Boulevard
                                                Building 82, Suite 1000
                                                Overland Park, Kansas 66210-1669
                                                Telephone: (913) 451-5106
                                                Facsimile: (913) 451-0875
                                                tmurray@lathropgage.com
                                                tsomogye @lathropgage.com

                                            ATTORNEYS FOR DEFENDANT KANSAS PUBLIC
                                            EMPLOYEES RETIREMENT SYSTEM




31268846v.1
       Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 2 of 8




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed with the

Court this 5th day of June, 2019, which will send a notice of electronic filing to the following:

        Sarah C. Liesen, Esq.
        Alexander Edelman, Esq.
        EDELMAN, LIESEN & MYERS, LLP
        4051 Broadway, Suite 4
        Kansas City, Missouri 64111
        sliesen@elmlawkc.com
        aedelman@elmlawkc.com

        ATTORNEY FOR PLAINTIFF JULIE A. SMITH


                                                      /s/ Tammy M. Somogye
                                                      AN ATTORNEY FOR DEFENDANT KANSAS
                                                      PUBLIC EMPLOYEES RETIREMENT SYSTEM




                                                 2
31268846v.1
    Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 3 of 8




                                      Oakley Oral Surgery




                                          June 19, 2019 by 5:00 p.m.




6/5/2019
Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 4 of 8
Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 5 of 8
  Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 6 of 8




                                    Oakley Oral Surgery




                                        June 19, 2019 by 5:00 p.m.




6/5/2019
Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 7 of 8
Case 2:18-cv-02340-CM-ADM Document 76 Filed 06/05/19 Page 8 of 8
